 

7 % , . .
- £8") 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) | sg A ee oa

‘UNITED STATES DISTRICT COURT yy 99 ms
SOUTHERN DISTRICT OF CALIFORNIA

 
    

ri

United States of America , JUDGMEN Ta" eR Seaa
¥v. , , (For Offenses Committtd Orrorvder Novem

Edgar Gerardo Rivera-Rosales Case Number: 3:19-mj-22960

Rebecca C Fish
Defendant's Attorney’
REGISTRATION NO. 86719298

- THE DEFENDANT:
x] pleaded. guilty to count(s) 1 of Complaint

LI was found guilty to count(s)

 

 

 

after a plea of not. guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . oS Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

‘LI The defendant has been found not guilty on count(s)
CO Count(s) oo Co dismissed on the motion of the United States.
-IMPRISONMEN T

The defendant is hereby committed to the custody of the United States Bureau of Prisons: to be
. imprisoned for a term of:

, aoe
Oo TIME SERVED . i Z p days

6 Assessment: $10 WAIVED EI Fine: WAIVED
XX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
~ 1] Court recommends defendant be deported/removed with relative, , charged in case

 

 

IT Is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 26, 2019
Date of Imposition of senimee

Received bp ha ; ) “Michael J. Seng

| USM . HONORABLE MICHAEL J.SENG
UNITED STATES MAGISTRATE JUDGE

 

- Clerk’s Office Copy | . | - | 3:19-1nj-22960

 
